Per Curiam.
The only exceptions properly preserved were to the refusal of the court to give defendant’s first, second and seventh instructions to the effect that there could be no recovery under the first or under the second count of the declaration, (and there were but two,) and that the verdict must be for the defendant.
We are- of opinion that the case was clearly, under each count, for the consideration and determination of the jury, subject to proper instructions as to the principles of law involved, which were given, and that the court did not err in declining to instruct as prayed."
The judgment is

Affirmed.